TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00742-CR
                                       NO. 03-10-00744-CR



                             Derrick Lavaldemar Times, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 62195 & 61545, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due in this Court on January 19, 2011. On February 3, we

notified appellant’s counsel that appellant’s brief was overdue and that if we did not receive a

satisfactory response from counsel on or before February 14, 2011, a hearing before the district court

pursuant to Tex. R. App. P. 38.8(b) would be ordered. To date, appellant’s brief has not been filed,

nor have we received a response from counsel.

               We therefore abate the causes and remand it to the district court to hold a hearing in

accordance with rule 38.8 of the rules of appellate procedure. Tex. R. App. P. 38.8(b)(2), (3). The

district court shall hold a hearing immediately to determine whether appellant still wishes to

prosecute his appeal, whether appellant is indigent, and whether counsel has abandoned the appeal.

See id. If appellant desires to appeal and is indigent, the district court should make appropriate
orders to ensure that appellant is adequately represented on appeal. See id. Following the hearing,

the district court should order the appropriate supplementary clerk’s and reporter’s records to be

prepared and forwarded to this Court no later than May 6, 2011. See id.




Before Justices Puryear, Pemberton and Rose

Abated

Filed: April 6, 2011

Do Not Publish




                                                2